COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-16-00003-CV


Bryan Gaydos                                §    From County Court at Law No. 1

                                            §    of Tarrant County (2015-004428-1)
v.
                                            §    December 22, 2016
Federal National Mortgage
Association, a/k/a Fannie Mae               §    Opinion by Justice Meier

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellant Bryan Gaydos shall pay all costs of this

appeal and that these costs be paid from his cash deposit in lieu of bond made

with the clerk of the trial court, for which let execution issue.

       It is further ordered that appellees Federal National Mortgage Association,

a/k/a Fannie Mae, shall have and recover of and from appellant Bryan Gaydos

and from his cash deposit in lieu of bond, the amount adjudged below, for which

let execution issue. The clerk of the trial court shall refund the remainder of his

cash deposit in lieu of bond to Bryan Gaydos.
SECOND DISTRICT COURT OF APPEALS




By /s/ Bill Meier
    Justice Bill Meier